Exhibit 10(j)

 

01-24-05

 

TCF Financial Corporation

 

SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN  – ESPP PLAN

(As Amended and Restated through January 24, 2005)

 

I.                                         Purpose of Plan; Effect of
Restatement; Status of Plan.

 

The purpose of this Plan is to provide Eligible Employees with supplemental
retirement benefits as set forth herein to remedy certain limitations or
reductions in benefits under the IRC, as set forth herein, to such Employees
under the TCF Employees Stock Purchase Plan (“ESPP Plan”).  This Plan was
originally effective as of October 1, 1988. From October 1, 1988 through
July 19, 2004, the supplemental benefits provided by this Plan relating to the
ESPP Plan and the TCF Cash Balance Pension Plan (the “TCF Pension Plan”) were
provided under one plan document.  Effective July 19, 2004, the supplemental
benefits provided by this Plan relative to the ESPP Plan are set forth in this
document and the supplemental benefits provided by this Plan relative to the TCF
Pension Plan are set forth in a separate document.

 

Notwithstanding any other provision of this Plan, as a result of the enactment
of IRC § 409A in October 2004 benefits under this Plan were limited by
amendments adopted in January 2005 to those due on Covered Compensation earned
in the years 2004 or earlier.  New employer or employee contributions to this
Plan ceased starting with compensation earned in the calendar year 2005. 
Contributions made to this Plan with respect to Covered Compensation earned in
2004 but not earned and vested as of December 31, 2004 are subject to Article X
of this Plan. 

 

This Plan is intended to be a “parallel excess plan” as defined in Rule 303A.08
of the listing standards of the New York Stock Exchange (“NYSE”).  It is
designed to work in parallel with the ESPP Plan, which is intended to be
qualified under IRC section 401(a), by providing benefits that exceed the limits
set forth in IRC section 402(g) (the section that limits the amount of an
employee’s annual pre-tax contributions to a 401-(k) plan such as the ESPP
Plan), IRC section 401(a)(17) (the section that limits the amount of an
employee’s compensation that can be taken into account for ESPP Plan purposes),
and/or IRC section 415 (the section that limits the total annual contributions
under qualified plans such as the ESPP Plan) and/or any successor or similar
limitations that may hereafter be enacted. The Eligible Employees under the Plan
are intended to include substantially all employees of the Employer who are
participants in the ESPP Plan whose annual compensation is in excess of the
limit of IRC section 401(a))17) (or any successor or similar limits that may
hereafter be enacted).  The terms of the Plan are intended to be substantially
the same as the ESPP Plan except for the elimination of the IRC limits set forth
above and the limit in the following sentence.  No participant in the Plan will
receive employer equity contributions (Employer Matching Contributions) under
the Plan in excess of 25% of the participant’s cash compensation.

 

1

--------------------------------------------------------------------------------


 

This Plan is also intended to be a plan, program, or arrangement under 4 U.S.C.
section 114 (the “State Taxation of Pension Income Act of 1995”) maintained
solely for the purpose of providing retirement benefits for employees in excess
of the limitations imposed by one or more of IRC sections referenced in such Act
on contributions or benefits in the IRC on qualified plans such as the ESPP
Plan.

 

II.                                     Definitions

 

(a)  Committee.  The Compensation Committee of the Board of Directors of TCF
Financial Corporation (“TCF Financial”), or a special sub-committee thereof,
which shall consist only of individuals who qualify as independent directors
under Rule 303A of the listing standards of the NYSE as applicable to
compensation committee members, as non-employee directors under Rule 16b-3 of
the Securities and Exchange Commission and as outside directors for purposes of
IRC section 162(m) (“million dollar cap”).

 

(b)  Eligible Employee.  Employees of TCF Financial, or any of its direct or
indirect subsidiaries, are eligible for this Plan if they are eligible to
participate in either the TCF Financial Executive Deferred Compensation Plan or
the TCF Financial Senior Officer Deferred Compensation Plan. Notwithstanding the
foregoing, no employee shall be eligible for benefits under this Plan unless the
employee is also an Active Participant in the ESPP Plan. Individuals who become
employees of an Employer as a result of a merger or acquisition shall not be
Eligible Employees under this Plan unless and until TCF Financial has adopted a
resolution identifying them as Eligible Employees.

 

(c)  ESPP Plan.  The “ESPP Plan” is the TCF Employees’ Stock Purchase Plan as
amended from time to time.

 

(d)  TCF Pension Plan.  The “TCF Pension Plan” is the TCF Cash Balance Pension
Plan as amended from time to time.

 

(e)  IRC.  The “IRC” is the Internal Revenue Code of 1986, as amended.

 

(f)  SERP Employee Contributions.  “SERP Employee Contributions” is any portion
of an Eligible Employee’s Covered Compensation which such Employee has elected
to have treated as SERP Employee Contributions under Article III of this Plan.

 

(g)  Covered Compensation.  “Covered Compensation” is any “Basic Compensation”
as defined in the ESPP Plan (disregarding any limit on Basic Compensation under
IRC § 401(a)(17)) paid to an Eligible Employee by the Employer in any calendar
year, plus any amounts which would have been Basic Compensation (disregarding
any limit on Basic Compensation under IRC § 401(a)(17)) in such calendar year
except that such Employee elected to defer such amounts under this Plan or any
other tax-qualified or non-tax qualified plan of deferred compensation
maintained by an Employer.  Notwithstanding

 

2

--------------------------------------------------------------------------------


 

the foregoing, compensation earned in the calendar year 2005 and after is not
eligible to be treated as Covered Compensation under this Plan.

 

(h)  TCF Financial.  “TCF Financial” is TCF Financial Corporation, a Delaware
Corporation.

 

(i)  Employer.  “Employer” is TCF Financial, or any of its direct or indirect
subsidiary companies which is the employer of an Eligible Employee under this
Plan.

 

III.                                 Supplemental Benefits Related to the ESPP
Plan.

 

(a)  Contributions of SERP Employee Contributions and Employer Matching
Contributions. Notwithstanding any other provision of this Article III or of the
Plan, effective starting with compensation earned in the calendar year 2005 no
additional employee or employer contributions are allowed to this Plan. Employee
or employer contributions due under this section III (a) (as in effect on
December 31, 2004) with respect to Covered Compensation earned in 2004 but paid
in 2005 shall be credited under this Plan and shall be subject to Article X to
the extent they were not earned and vested as of December 31, 2004.

 

(b)  Establishing Accounts and Valuation of Accounts. Each Employee’s account as
of December 31, 2004 shall be increased to reflect any contributions due under
section III(a) (as in effect on December 31, 2004)  with respect to Covered
Compensation earned in 2004 by the number of shares of TCF Financial stock
deemed to be purchased as of each such contribution date (including any
fractional shares), and shall be further adjusted to reflect any stock splits or
other similar events involving a change in the number or form of outstanding
shares of TCF Financial stock.  Effective for all dividends declared and paid on
TCF Financial stock after January 1, 2000, if any dividends are paid with
respect to TCF Financial stock, then in lieu of any adjustments to the Eligible
Employees’ accounts under the Plan, an amount shall be paid in cash (or in
stock, if the dividend is in stock) directly to the Employee whose account would
otherwise be deemed to be due the deemed dividend and the Employee’s account
shall not be credited with the deemed dividend.   Adjustments shall be
determined in each case by the Committee and the Committee’s determination shall
be final.

 

(c)  Distributions from Accounts.  Unless an Eligible Employee has made an
election described in the following paragraph of this subsection (c), the
Eligible Employee shall receive a lump sum distribution in the form of TCF
Financial stock equal to the then-current value of the number of shares in such
Employee’s account in this Plan no later than 30 days after the Employee’s
termination of employment with the Employer or termination of the ESPP Plan,
whichever occurs first.  For purposes of the foregoing sentence, a termination
of employment shall not be deemed to occur upon a transfer of employment between
two or more Employers.

 

3

--------------------------------------------------------------------------------


 

An Eligible Employee may elect to have benefits from this Article III
distributed in one of the following forms, provided that such election is in
writing and is executed and delivered to the Committee or the Secretary, on
behalf of the Committee, no later than one year before such Employee’s
termination of employment:  (i) distribution in five equal annual installments,
(ii) distribution in ten equal annual installments, or (iii) distribution of
shares of TCF Stock equal to $10,000.00 annually until the account is depleted. 
Installment payments shall commence no later than the 15th day of the first
calendar quarter immediately following the Employee’s termination of employment
with succeeding amounts paid on or about each February 15th thereafter.  The
amount of each installment under (i) and (ii) shall be determined each year by
dividing the total of whole and fractional shares in the account by the number
of installments remaining to be paid, including the current installment.

 

If the Eligible Employee is deceased, the distribution shall be payable to the
beneficiary or survivor of the Eligible Employee in the form payable to the
Eligible Employee hereunder.

 

All distributions to an Eligible Employee, beneficiary or survivor under this
Article III shall be in the form of shares of TCF Financial stock except for
cash for a fractional share.

 

Notwithstanding the foregoing, if an Eligible Employee’s account balance under
the Plan is less than $15,000 at the time of the Employee’s termination of
employment, then such account shall be distributed to the Employee in a lump sum
payment (in the form of TCF Financial stock except for cash for a fractional
share) no later than 30 days after the Employee’s termination of employment.

 

IV.  Reserved.

 

V.  Committee.

 

The Committee shall have full power to construe, interpret and administer this
Plan, including to make any determination required under this Plan and to make
such rules and regulations as it deems advisable for the operation of this
Plan.  The Committee shall have sole and absolute discretion in the performance
of their powers and duties under this Plan. A majority of the Committee shall
constitute a quorum. Actions of the Committee shall be by a majority of persons
constituting a quorum and eligible to vote on an issue.  Meetings may be held in
person or by telephone.  Action by the Committee may be taken in writing without
a meeting provided such action is executed by all members of the Committee.  To
the extent it is feasible to do so, determinations, rules and regulations of the
Committee under this Plan shall be consistent with similar determinations, rules
and regulations of the ESPP Plan. All determinations of the Committee shall be
final, conclusive and binding unless found by a court of competent jurisdiction
to have been arbitrary and capricious. The Committee shall have authority to
designate officers of TCF Financial and to delegate authority to such officers
to receive documents which are required to be filed with the Committee, to
execute and provide directions

 

4

--------------------------------------------------------------------------------


 

to the Trustee and other administrators, and to do such other actions as the
Committee may specify on its behalf, and any such actions undertaken by such
officers shall be deemed to have the same authority and effect as if done by the
Committee itself.

 

VI                                   Benefits Unfunded.

 

The rights of beneficiaries, survivors and participants to benefits from this
Plan are solely as unsecured creditors of the Employer.  Benefits payable under
this Plan shall be payable from the general assets of  the Employer and there
shall be no trust fund or other assets secured for the payment of such
benefits.  In its discretion, the Employer may purchase or set aside assets,
including annuity policies or through use of a grantor trust, to provide for the
payment of benefits hereunder but such assets shall in all cases remain assets
of the Employer and subject to the claims of the Employer’s creditors. This Plan
constitutes a mere promise by the Employers to make benefit payments in the
future, and it is intended to be unfunded for tax purposes and for purposes of
Title I of ERISA.

 

VII.                            Beneficiaries and Survivors.

 

An Eligible Employee’s beneficiary or survivor under Article III of this Plan
shall be the same as the person(s) designated as such pursuant to or under the
provisions of the ESPP Plan, unless the employee has designated in writing and
filed with the Committee a different beneficiary for this Plan.

 

VIII.                        Plan Administrator, Amendments, Claims Procedure

 

The Plan Administrator of this Plan is the Committee, which shall have full
power to amend this Plan from time to time, or to terminate this Plan, except
that no such amendment or termination shall deprive an Eligible Employee or
beneficiary or survivor thereof of any benefits accrued under this Plan prior to
such amendment or termination without the written consent of such Eligible
Employee, or if deceased, the beneficiary or survivor thereof.

 

If an Eligible Employee, or beneficiary or survivor thereof, wishes to make a
claim for benefits or disagrees with a determination of the Committee, such
person may file a claim and make such appeals as are permitted under the ESPP
Plan.   The claims shall then be processed as provided for claims under the ESPP
Plan, except that all determinations which would be made by the “Company” under
such Plans shall be made by the Committee instead.

 

IX.                                Miscellaneous.

 

(a)  Notices under this Plan to the Employer, TCF Financial or the Committee
shall be sent by Certified Mail, Return Receipt Requested to: Compensation
Committee, TCF Financial Corporation, c/o General Counsel for Corporate Affairs,
TCF Financial Corporation, 200 Lake Street East, Wayzata, MN   55391.  Notices
under this Plan to Eligible Employees or their beneficiaries or survivors shall
be sent by Certified Mail to

 

5

--------------------------------------------------------------------------------


 

the last known address for such person(s) on the books and records of the
Employer, by Certified Mail.

 

(b)  Nothing in this Plan shall change an Eligible Employee’s status to anything
other than an employee “at will” or otherwise enlarge or modify such Employee’s
employment rights or benefits other than as provided herein.

 

(c)  Nothing in this Plan shall abridge an Eligible Employee’s rights, or such
Employee’s beneficiary’s or survivor’s rights, of participation in the ESPP
Plan.

 

(d)  Expenses of administering the Plan shall be borne by the Employers in
proportion to their share of Eligible Employees in this Plan.

 

(e)  An Eligible Employee’s benefits under this Plan may not be assigned,
transferred, pledged or otherwise hypothecated by said Employee or the
beneficiary or survivor thereof.

 

X.                                    Special Rules for Amounts Not Earned and
Vested as of December 31, 2004

 

Notwithstanding anything in the Plan to the contrary, during the calendar year
2005 TCF Financial may offer some or all Employees one or more elections, as TCF
Financial may determine in its discretion, to cancel or revoke an election
previously made under this Plan to treat any amounts as SERP Employee
Contributions for the year 2004 which were not earned and vested as of
December 31, 2004 (as determined under section 409A of the IRC as added by the
American Jobs Creation Act of 2004), and to have such amounts treated as current
income in 2005, under such rules and procedures as the Company may determine for
the elections which are consistent with the requirements of IRC § 409A.

 

Notwithstanding anything in the Plan to the contrary, with respect to any
amounts treated as SERP Employee Contributions under the Plan on or before
December 31, 2004, but which were not earned and vested (as defined under IRC
§ 409A) on that date, such amounts shall be separately accounted for under the
Plan and shall be distributed to the Participant in a lump sum form of
distribution no sooner than six months after the earliest to occur of the
following: such Participant’s termination of employment, the termination of the
Plan (to the extent IRC § 409A permits distributions on Plan termination), or
any other distribution event under the Plan which is a permitted distribution
event under IRC § 409A.

 

This Article X is not intended to add any options or enhancements to the Plan
nor to in any other way constitute a “material modification” (as defined in IRC
§ 409A and in regulations issued thereunder) to the Plan.  Any and all
interpretations of this Article X shall be construed consistent with this
intent. The Plan continues in effect with respect to amounts deferred under the
Plan for the years 2004 and before.  The Plan is not subject to IRC § 409A or
regulations issued thereunder except with respect to any amounts that were not
earned and vested, as defined pursuant to IRC § 409A, by December 31, 2004.

 

6

--------------------------------------------------------------------------------


 

APPENDIX A RE: IRS NOTICE 2000-56

 

Notwithstanding anything to the contrary in the Plan or any trust agreement for
any related grantor trust established by the Employer (the “Trust”), effective
on and after May 16, 2001, TCF Financial stock or other assets contributed to
the Trust by TCF Financial or any other Employer for the benefit of employees or
service providers of TCF Financial or such Employer are subject to the claims of
creditors (in the event of insolvency) of both TCF Financial and such Employer. 
In addition, such stock and assets are subject to the claims of creditors (in
the event of insolvency) of any Employer from which benefits are due to a
participant or beneficiary under the terms of the Plan. Nothing in this
Appendix, however, shall relieve any Employer of its obligation to pay any
benefits due from the Employer to a participant or beneficiary under the terms
of the Plan.

 

Notwithstanding anything to the contrary in the Plan or Trust, effective on and
after May 16, 2001, any TCF Financial stock or other assets not transferred to
an Employer’s employees or their beneficiaries will revert to TCF Financial upon
termination of the Trust.

 

APPENDIX B

DISTRIBUTION PROCEDURES

 

Covered Plans.  These Procedures have been adopted as Appendices to the
following plans: Executive, Senior Officer, and Winthrop Deferred Compensation
Plans and Supplemental Employees Retirement Plan – ESPP Plan (“SERP - ESPP
Plan).

 

Timing of Distribution (Lump Sum vs. Installment).  As elected by the employee
at the time of joining the plan.  Superceding elections may be made at any time
up to one year prior to distribution.

•                  Lump Sum — 30 days after “distribution event” (usually,
termination of employment).

•                  Installments — First installment is 30 days after
distribution event.  Subsequent installments on February 15th of each succeeding
year.  Each installment amount is determined by multiplying the account balance
on 12/31 of previous year by a fraction of 1/number of remaining installments.

 

Form of Distribution — Stock or Cash

 

If Your Account
is 100% TCF
Stock.

If Your Account Contains both TCF
Stock and Diversified Account.

If Your Account is 100%
Diversified Account.

The distribution will be settled

Automatic Method — Cash first, then pro rata: The distribution will be

Automatic Method — Cash first, then pro rata: The distribution will

 

7

--------------------------------------------------------------------------------


 

entirely in whole shares of TCF Stock (plus cash for any fractional share).

deducted first from any cash/money market balances in your plan account, then
pro rata  from TCF Stock and Diversified Plan Account balances. TCF Stock
portion will be made in whole shares of TCF Stock (with cash for any fractional
share).  Diversified Account portion will be paid in cash equal to its value on
February 15th.

be deducted first from any cash/money market balances in your plan account, then
pro rata from the deemed investments in your Diversified Account. The
distribution will be paid in cash equal to the value on February 15th of the
deemed investments from which it was deducted.

 

Alternative Elections: 1. You may direct the deemed sale of non-TCF stock assets
to provide cash for the distribution.  2. You may specifically designate the
assets to apply to the distribution. (Example:  You specify 100% of the
distribution will come from the Diversified Account).

Alternative Elections: 1. You may direct the deemed sale of assets to provide
cash for the distribution.  2. You may specifically designate the assets to
apply to the distribution. (Example:  You specify 100% of the distribution will
come from one particular investment in the Diversified Account).

 

Election Deadline: December 31 of the previous year.

Election Deadline: December 31 of the previous year.

 

Tax Withholding

 

Automatic Method of Withholding — Net Pro rata Against the Distribution: The
minimum required withholding (28% federal plus applicable state percentage) will
be deducted from each part of the distribution on a pro rata basis by type of
asset.  Valuation for both the income reported and the withholding will be based
on deemed sale price of the investment on February 15th.

Alternative Election — Pay by Check: You may elect to pay the withholding by
check.  TCF Legal will calculate the amount due on February 15th based on
average market values on that date. TCF Legal must receive check before the
distribution will be forwarded to you.

Alternative Election — Specify Netting: You may elect to net the withholding
against the distribution on some basis other than pro rata.  (Example:  You
specify that 100% of withholding will come from the Diversified Account portion
of the distribution.)

 

Election Deadline – December 31 of the previous year.

Election Deadline – December 31 of the previous year.

 

8

--------------------------------------------------------------------------------


 

•                  Distributions will be sent by U.S. Mail to your home address
on file with the TCF Legal Department unless you have provided other delivery
instructions in writing.  If you have a stock brokerage account, distributions
can be sent to it on a same day basis.

 

These procedures are subject to interpretation and application by the Committee,
whose interpretation is final.

 

9

--------------------------------------------------------------------------------